Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wayne Tang on 2/24/22. The application has been amended as follows: 

On the claims:

Please amend claim 1 and claim 21 as follows:

Claim 1, Line 8: Change “the” with –an—after “BIOS image includes code with an ability to boot”

Claim 21, Line 2: Change “it” with --of—before “the minor BIOS image is a driver execution environment/boot device selection (DXE/BDS) code”


Please rewrite claim 11 as follows:

11.	(Currently Amended)	A method of booting a computer system, the method comprising:
code with an ability to boot an 
executing the code from the minor BIOS image to initialize a system memory during a start-up process of the computer system;
attempting to access to load to the system memory from a remote site via a controller in response to the successful completion of the execution of the entire code of the minor BIOS image except the code with the ability to boot the operating system; 
determining that the is unsuccessful; and
code with the ability of the minor BIOS image to boot the operating system based on that the access to the major BIOS image from the remote site is unsuccessful, wherein the code with the ability to boot the operating system is configured to be executed only when the attempting to access the major BIOS image is unsuccessful.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159. The examiner can normally be reached Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged 




/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186